DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0267017 to Love.   Love discloses a portable fume sensing device (10) (see entire reference) including: a user-proximal end (14) adapted to be held by a user of the portable fume sensing device; a sensing end (16) connected to the user-proximal end by a stem (12) and disposed distally from the user; and a hydrocarbon (methane, see para 0033) (34) sensor located at the sensing end (as recited in instant independent claim 1); further including a fan disposed at the sensing end (“a fan may be disposed at the second end (16) to pull ambient air and direct the ambient air toward or draw the air across sensor (34)” see para 0019) inherently at a user-distal direction from the fume sensor, the fan inherently impelling air towards the fume sensor from a location located in a user-distal direction from the fan (see para 0018) (as recited in instant dependent claim 2); further including an air duct/channel/hollow portion (see para 0019) disposed between the fan and the fume sensor (as recited in instant dependent claim 5); wherein the longitudinal axis of the stem is oriented substantially diagonally with respect a/the plane of the fan (see para 0018) (as recited in instant claim 6); further including a controller (38); a power .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0267017 to Love.  Love discloses a portable fume sensing device having all of the elements stated previously.  Love further discloses that the portable fume sensing device further includes a grip portion (20) coupled to the information panel (via the stem (12)), the grip portion adapted to be held by a user (as recited in instant dependent claim 11); and further including an arm rest (18) coupled to the grip portion (via the stem (12)), and wherein the information panel is disposed at the user proximal end (as recited in instant dependent claims 9-12).  Love does not explicitly disclose that the controller, power source, and information panel are within an enclosure, that is, some type of housing completely surrounding the elements, but allowing for .
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0267017 to Love as applied to claims 1 and 2 above, and further in view of U.S. 4,609,875 to Jeffers.  Love discloses a portable fume sensing device having all of the elements stated previously, including fume sensor (34) contained in some type of enclosure/holding element, further enclosed by a housing/shroud/concentrator element (36) disposed around the fume sensor to assist in concentrating the chemical components/fumes/hydrocarbons and/or directing the chemical components/fumes/hydrocarbons toward the fume sensor, employing the fan with associated air intake/inlet (32) in the shroud/concentrator, which may be wide or narrow, and can be any aperture, orifice, or other opening in the housing, which directs/pulls/draws in the ambient air toward the fume sensor (see para 0019).  Love does not explicitly disclose that the housing has a mounting portion and a cover portion removably coupled to the mounting portion; wherein the fan and the fume sensor are coupled to the mounting portion (as recited in instant dependent claim 3); and further including an intake grille and exhaust grille defined in the housing (as recited in instant dependent claim 4).  However, the housing disclosed by Love, must be constructed in some manner, comprising various structural elements/portions, and thus, can be deconstructed, thus elements are removably coupled to one another, using any desired structural . 
Jeffers discloses a fume sensing device (see entire reference) wherein an intake/inlet portion (22) contains a grille/screen (27), through which ambient air is drawn into the device, across/through a fume sensor (32) and an outlet/exhaust grille/openings (21).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the portable fume sensing device disclosed by Love, employing all the elements and removability aspects, recited in instant dependent claims 3 and 4 and the teachings of Jeffers, thus providing only gaseous fumes to enter the device, to be detected, and exhausted after being detected at the sensing end of the device, as well as providing a self-venting fume sensing end, as well as providing dependable, uniform and substantially instantaneous gas/fume sensing operation (see abstract, Background and Summary of Jeffers).  Furthermore, the instant disclosure fails to disclose any criticality regarding the grilles and/or removablity aspects of elements/mounting portions, that these elements server a particular function and/or purpose, and, as such, are Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861